Citation Nr: 0208096	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  95-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia 
(formerly characterized as dementia praecox), currently rated 
as 10 percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected schizophrenia.

3.  Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to September 
1944.

These matters came to the Board of Veterans' Appeals (Board) 
from a November 1994 decision that denied a claim for an 
increased rating for service-connected dementia praecox, as 
well as denied a claim for service connection for 
hypertension and a heart condition, as secondary to dementia 
praecox.  A notice of disagreement was received in January 
1995.  A statement of the case, which addressed all issues on 
appeal, was issued in March 1995.  The veteran filed a 
substantive appeal, perfecting his appeal to the Board, in 
April 1995.  

The veteran's substantive appeal included a request for a  
hearing before a member of the Board in Washington, D.C; the 
requested hearing was held before the undersigned Board 
Member in April 2002.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia (formerly 
characterized as dementia praecox), has been rated as 10 
percent disabling since September 19, 1950, is in full 
remission.  

2.  While a January 1997 examiner indicated that the veteran 
meets the diagnostic criteria for generalized anxiety 
disorder, assessed as moderately disabling, service 
connection has not been established for any such condition, 
and impairment therefrom may not be considered in evaluating 
the service-connected disability.  

3.  There is no competent medical evidence of a nexus between 
the veteran's service-connected psychiatric disability and 
either hypertension or a heart condition, and the only 
medical opinion on whether any such relationship exists 
militates against the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
service-connected schizophrenia have not been met.  38 
U.S.C.A. §§ 110, 1155, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9204 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9204, 
9405 (1994). 

2.  Hypertension is not proximately due to or the result of 
service-connected schizophrenia.  38 U.S.C.A. § 38 U.S.C.A. 
§§ 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001).

3.  A heart condition is not proximately due to or the result 
of service-connected schizophrenia.  38 U.S.C.A. § 
38 U.S.C.A. §§ 5103A, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the March 1995 statement of the case, and the 
August 1996 and February 1997, August 1997, and November 1998 
supplemental statements of the case, the veteran has been 
furnished the pertinent laws and regulations governing the 
claim and the reasons for the denial.  Thus, the veteran has 
been given notice of the information and evidence needed to 
substantiate the claim, and he has been afforded 
opportunities to submit such information and evidence.  
During his April 2002 Board hearing, the veteran also was 
given notice of the evidence necessary to substantiate the 
claims, and was afforded an additional 30-day period to 
submit such evidence.  See 38 C.F.R. § 3.103.  The Board also 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a March 
2001 letter, the RO not only informed the veteran of the 
notice and duty to assist provisions of the VCAA, but what 
medical and other evidence the RO had obtained, and what 
information or evidence the veteran could provide in support 
of the claims.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, and has taken 
advantage of, an opportunity to present testimony at a 
hearing on appeal.  The veteran has submitted medical and 
other evidence in support of his claim, and the RO has 
undertaken reasonable and appropriate efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claims, to include arranging for the veteran to undergo 
VA examinations in October 1994 and January 1997 (the latter 
of which culminated in an opinion concerning the relationship 
between the claimed cardiovascular disabilities and the 
psychiatric disabilities).  The Board points out that the 
veteran has indicated that he has not received treatment for 
his psychiatric disorder.  The veteran has not identified, 
and the record does not otherwise suggest that there is  any 
additional existing evidence that is needed for a fair 
adjudication of the claims that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.


I.  Factual Background

The report of the veteran's induction examination, completed 
in May 1942, reflects a report of a normal cardiovascular and 
mental examination.  The service records show that the 
veteran was admitted for treatment in July 1944 and the 
medical evaluation conducted upon his admission was negative.  
A Medical Board convened and completed a report in August 
1944.  The Medical Board found that the physical examination 
was negative and that the veteran's blood pressure reading 
was 138/80.  The final diagnosis reported in a report dated 
September 1, 1944 was that of "[p]sychosis, unclassified, in 
a constitutional psychopathic state, characterized by 
catatonic behavior."  The summary report from the VA 
facility, dated September 2, 1944 reflects a reported 
diagnosis of catatonic type of dementia praecox.  At that 
time, it was noted that "[p]hysical examination is negative 
except for slight asymmetry of the face, the right side being 
higher."  

In September 1944, the veteran filed a claim for service 
connection for a psychiatric disorder.  By rating action of 
November 1944, service connection was established for 
"dementia praecox, competent, in partial remission with 
symptomatology, such as to cause definite social and 
industrial incapacity" and a 50 percent rating was assigned, 
effective September 3, 1944.

A VA examination was conducted in April 1946.  The examiner 
commented that the veteran had not seen a physician since his 
discharge from service, and that he was able to maintain 
employment for several months after his discharge.  The 
veteran reportedly had not worked since January 1945.  On the 
physical examination, the cardiovascular system was found to 
be normal.  The examiner reported a diagnosis of dementia 
praecox, and noted that the veteran was competent with 
partial and industrial incapacity.  

The veteran underwent a neuropsychiatric examination in 
August 1948.  Regarding his physical condition, the veteran 
did not note any cardiovascular conditions, and only referred 
to tonsillitis.  It was noted that the veteran worked for a 
furniture company for two months on an irregular basis, and 
that he started working for a hospital in June 1947 as a 
laborer, but he was taking a lot of days off.  The examiner 
diagnosed dementia praecox and found that there was partial 
social inadaptability.  

On VA examination of December 1949, it was noted that the 
veteran had worked for two years at a hospital, and he 
indicated that he had not lost time from work.  The examiner 
diagnosed simple type dementia praecox, and found that there 
was partial social and vocational disability.  

By rating action of July 1950, the rating was reduced to 10 
percent, effective September 19, 1950.  The disability was 
then characterized as "dementia praecox, catatonic type."  

A private medical record shows that in 1989, the veteran was 
diagnosed with coronary artery disease.  Regarding angina, it 
was noted that the first episode occurred four years prior, 
and that the first episode of myocardial infarction occurred 
one year prior.  The examiner noted that the veteran had 
never had congestive heart failure.  Regarding associated 
conditions and risk factors, a positive family history of 
heart disease was indicated and it was further mentioned that 
the veteran had never smoked.  

A VA discharge summary report reflects the veteran's 
admission on May 29 1993, at which time he complained that 
for two weeks, he had been experiencing recurrent 
retrosternal chest pain on the right.  The examiner diagnosed 
atypical chest pain, hypertension, hypercholesteremia, and 
coronary artery disease.  A multigated angiogram (MUGA) was 
performed on June 1, 1993, and the examiner determined that 
the studies were normal.  The examiner further noted that the 
veteran had undergone a MUGA in September 1991, which was 
also normal. 

In a statement dated June 1, 1993, the veteran submitted a 
claim alleging entitlement to an increased rating for his 
service-connected psychiatric disorder.  The veteran also 
claimed entitlement to service connection for hypertension 
and a heart condition secondary to his service-connected 
psychiatric disability.  

A VA heart examination was conducted in October 1994.  A 
history of hypertension dating back to 1990 and a coronary 
artery bypass graft was noted.  The examiner reported 
diagnoses of arteriosclerotic heart disease, status post 
coronary artery bypass graft of 1983, and status post 
coronary artery bypass graft of 1990.  For the hypertension 
examination, the history of hypertension was reported as 
dating back to 1983.  The examiner diagnosed essential 
hypertension.  An x-ray of the chest was compared with a 
March 1994 study, and the examiner did not find any 
significant changes.  

In October 1996, VA received a written statement from the 
veteran and copies of newspaper articles on topics such as 
disabilities and the VA benefits system.  In his written 
statement, the veteran expressed his dissatisfaction with his 
VA examinations.  The veteran also presented the argument 
that stress related to his living conditions due to his 
psychiatric disability had produced his cardiovascular 
conditions.  

A VA mental disorders examination was conducted in January 
1997.  The veteran reported that he had not received any 
psychiatric treatment.  Regarding employment, it was noted 
that the veteran had a number of jobs such as a clerk, 
security guard and porter, for short periods of time.  It was 
further noted that the veteran had not been employed since 
1987.  The veteran reported feeling depressed and tense.  

On examination, the veteran was oriented in all three spheres 
and his productions were relevant and coherent.  His mood was 
anxious, but not overly depressed.  The veteran's affect was 
appropriate, and sleep was fair.  He admitted to occasional 
fleeting suicidal ideations in the past, but never had 
specific plans to kill himself or history of suicidal 
attempts.  Anhedonia was present, and it was noted that in 
the past, the veteran enjoyed watching baseball and listening 
to music.  The veteran was feeling pessimistic about his 
future.  Memory and concentration was somewhat impaired.  He 
denied ever abusing alcohol and drugs.  He denied ever 
experiencing hallucinations.  The veteran was distrustful, 
but delusions or ideas were not elicited.  There was no 
thought broadcasting, thought insertion, or loosening of 
associations.  He complained of trembling, muscle tension, 
restlessness, sweating, dizziness, dry mouth, feeling on the 
edge, and irritability.  

The examiner found the veteran capable to manage his benefit 
payments.  The examiner diagnosed "schizophrenia chronic 
undifferentiated type (in full remission)."  The examiner 
noted a 60 for the Global Assessment of Functioning (GAF) 
Scale.  The examiner commented that for several decades, the 
veteran had not exhibited any symptoms characteristic of a 
schizophrenic disorder.  The examiner explained that in the 
past the condition was known as dementia praecox.  The 
examiner opined that if the veteran ever suffered from the 
condition, it has been in full remission.  According to the 
examiner, the veteran's numerous symptoms qualify him with a 
diagnosis of general anxiety disorder as presented in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  The examiner 
further opined that the arteriosclerotic heart disease that 
necessitated the coronary bypass operation is not related to 
his psychiatric disorder.  It was determined that "[t]he 
degree of impairment at social and industrial adaptability is 
considered to be mild."

During the veteran's April 2002 Board hearing, the veteran 
testified that his psychiatric disability never should have 
been reduced from 50 percent to 10 percent, since his 
disability has stayed the same.  When questioned about his 
symptoms, however, the veteran did not identify specific 
psychiatric symptoms he suffers.  As regards treatment, 
veteran testified that "[i]t's always there but I never 
bothered with it."  He indicated that, over the years, he 
has passed up opportunities for employment because he has 
been ashamed of his disability, and as a result, he has never 
held a job that pays over $15,000.  The veteran also offered 
information regarding his financial difficulties.  


II.  Analysis

A.  A Rating Greater than 10 percent for Service-Connected 
Schizophrenia

At the outset, the Board acknowledges that the veteran's 
central assertion in support of a higher evaluation for his 
service-connected psychiatric disability is that his 
evaluation should never have been reduced from 50 to 10 
percent in 1950.  However, the question of the propriety of 
that reduction is not the question before the Board, and the 
Board has no jurisdiction to consider it.  [While during his 
hearing, the veteran made some vague assertions about having 
possibly appealed the reduction decision, the claims file 
reflects no evidence to that effect, and the veteran was 
unable to provide any specific information or evidence 
concerning any such appeal of the rating reduction.].  
Rather, the only question over which the Board has 
jurisdiction is the veteran's entitlement to an increased 
rating pursuant to a claim filed more than 40 years after the 
reduction.  Hence, the laws and regulations governing 
disability ratings are pertinent to the issue on appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Since the time that the veteran filed his claim for an 
increased evaluation in 1993, the regulations for the 
evaluation of psychiatric disorders were revised, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996).  Where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).  

The record reflects that, during the pendency of this appeal, 
the characterization of the veteran's service-connected 
psychiatric disability, and the diagnostic criteria to 
evaluate it, has changed.  When the RO denied the veteran's 
increased rating claim in November 1994, service connection 
was then in effect for dementia praecox, rated as 10 percent 
disabling.  The rating sheet then included a reference to 
Diagnostic Code 9405, pursuant to which  psychoneurotic 
disorders, such as dysthymic disorder, adjustment disorder 
with depressed mood, and major depression without 
melancholia, were evaluated.  See 38 C.F.R. § 4.132 (1994).  
It is unclear whether the reference to Diagnostic Code 9405 
was in error.  During the pendency of the appeal, the 
veteran's service-connected psychiatric disability was 
recharacterized as schizophrenia, undifferentiated type (see 
January 1997 VA examination report), a psychosis, and the RO 
considered the diagnostic codes pertinent to the evaluation 
of schizophrenia (see February 1997 Supplemental Statement of 
the Case).  To ensure that the veteran is given every 
consideration, for the purposes of this analysis, the Board 
will consider all potentially applicable criteria (under the 
former and revised versions of the rating schedule) in 
evaluating the severity of that disability.  

Prior to November 7, 1996, the General Rating Formula for 
psychoneurotic disorders, such as those disorders listed 
under Diagnostic Code 9405, and the General Rating Formula 
for psychotic disorders, such as undifferentiated 
schizophrenia (under Diagnostic Code 9204) essentially 
provided for assignment of a 10 percent evaluation for mild 
social and industrial impairment; and a 30 percent evaluation 
for definite social and industrial impairment.  See 38 C.F.R. 
§ 4.132 (1994).  The term "definite" was defined as 
"distinct, unambiguous, and moderately large in degree," and 
as representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).  

Under the General Rating Formula for evaluating psychotic and 
psychoneurotic disorders in effect since November 7, 1996, a 
rating of 10 percent is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130 (2001).  Under the revised rating 
schedule, schizophrenia, undifferentiated type, is also 
evaluated under Diagnostic Code 9204.  

Notwithstanding the veteran's assertions that his symptoms 
have remained the same, here, the record establishes that, 
since a hospitalization in 1944, the veteran has received any 
psychiatric treatment whatsoever for his service-connected 
schizophrenia (formerly characterized as dementia), and his 
only examination upon which to evaluate his service-connected 
disability is his January 1997 examination; he failed to 
report to a July 1996 examination.  As indicated above, the 
January 1997 examination report confirmed that the veteran's 
schizophrenia (previously characterized as dementia praecox), 
is "in full remission."  But for the fact that the 
veteran's 10 percent rating for his psychiatric disability 
has been in effect for more than 20 years, and is protected 
(see 38 U.S.C.A. § 110), under the condition would warrant a 
noncompensable (zero percent) evaluation under the former or 
revised criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 
9204 (1994) and 38 C.F.R. §  4.130, Diagnostic Code 9204.  

In addition to concluding that the veteran's service-
connected disability is in remission, the January 1997 
examination report includes the examiner's comment that the 
veteran would now meet the diagnostic criteria for an anxiety 
disorder.  This condition was assessed as moderately 
disabling, which, under the DSM-IV, is consistent with the 
GAF of 60 then assigned.  However, as anxiety disorder has 
not been service-connected, any impairment resulting 
therefrom may not be considered in evaluating the service-
connected disability.  [Parenthetically, the Board also notes 
that there is no indication of any "overlap" with respect 
to the two conditions.  This is not a situation in which 
there is any medical indication that the symptoms and effects 
of the service-connected and nonservice-connected disability 
cannot be distinguished, which would warrant affording the 
veteran the veteran the benefit of the doubt and attributing 
all of the veteran's psychiatric impairment.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  On the contrary, the 
examiner in this case attributed the veteran's current 
psychiatric impairment to the nonservice-connected 
disability.]

Under these circumstances, the Board must conclude that there 
is no evidence whatsoever to indicate that the veteran 
currently suffers, or has, since he filed his 1994 claim for 
increase, suffered, from any psychiatric impairment 
attributable to his service-connected schizophrenia.  Thus, 
there is no basis for assignment of an evaluation in excess 
of the current 10 percent evaluation for the veteran's 
service-connected psychiatric disability, under the former or 
revised applicable criteria, nor is there a basis for remand 
or  referral of the claim, under the procedures outlined in 
38 C.F.R. § 3.321(b)(1), for assignment of any higher 
evaluation on an extra-schedular basis.  

Accordingly, the claim for an increased rating must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990). 

B.  Service Connection for Hypertension and a Heart 
Condition, Claimed as Secondary to Service-Connected 
Schizophrenia

In this case, the veteran has consistently asserted that he 
has developed cardiovascular disability, claimed hypertension 
and a heart condition, as a result of his service-connected 
psychiatric disability.  As such, the laws and regulations 
governing claims for secondary service connection govern 
adjudication of the claim on appeal.  

Service connection may be granted for "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury. . ." 38 C.F.R. § 3.310(a) (2001); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by a an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability result from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The record reflects the development of cardiovascular 
disability in relatively recent years.  A diagnosis of 
coronary artery disease first appears in post-service records 
dated in 1989.  Moreover, the report of an October 1994 for 
VA examination in October 1994, reflects a reported history 
of hypertension since 1983 and the performance of coronary 
artery bypass grafts in 1990.  Significantly, the record 
contains no medical evidence whatsoever to support the 
veteran's assertions of a relationship between his service-
connected psychiatric disability and any cardiovascular 
disability, to include hypertension and/or a heart condition.  

Indeed, the only evidence offered in support of such a 
connection consists of the veteran's lay assertions.  The 
veteran's testimony may constitute sufficient evidence when 
the issue is factual in nature.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, in this case, the question 
is medical and requires an opinion from one competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  In this case, those competent to 
render such an opinion have not made such a connection.  For 
instance, when treated in 1989, the associated conditions and 
risk factors listed did not include the veteran's 
schizophrenia, but did include a positive family history of 
heart disease.  The only explicit medical opinion provided on 
this issue was made by the VA examiner in 1997 who did not 
find a relationship between the veteran's arteriosclerotic 
heart disease and the veteran's schizophrenia.  Thus, in the 
only medical opinion of record to directly address whether a 
relationship between service-connected psychiatric impairment 
and cardiovascular disability exists, the January 1997 
examiner offered an opinion that militates against the claim.  
Significantly, the veteran has neither submitted, nor alluded 
to the existence of, any contrary medical opinion (i.e., one 
that would support the claim).  

Under these circumstances, the Board must conclude that the 
criteria for service connection for hypertension or for a 
heart condition secondary to the veteran's service-connected 
schizophrenia have not been met.  Accordingly, both claims 
for secondary service connection must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against each of the 
veteran's claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

ORDER

A rating greater than 10 percent for service-connected 
schizophrenia (formerly characterized as dementia praecox) is 
denied.

Service connection for hypertension, claimed as secondary to 
service-connected schizophrenia, is denied.

Service connection for a heart condition, claimed as 
secondary to service-connected schizophrenia, is denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

